Citation Nr: 1757703	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO. 10-37 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a back disorder, to include muscle strain, spina bifida occulta, and degenerative disc disease (DDD) of the lumbar spine.

3. Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to a back disability.

4. Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to a back disability. 

5. Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS). 

6. Entitlement to an initial rating in excess of 30 percent for a psychiatric disability, prior to August 23, 2011, and an evaluation in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD), previously rated as an anxiety disorder. 

7. Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1988 to September 1993, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, October 2014, and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran provided testimony at a Decision Review Officer (DRO) hearing in May 2011 on his claims of entitlement to an increased initial evaluation for anxiety disorder, currently rated as PTSD, and service connection for a back disorder. A transcript of the hearing is associated with the claims file. 

This matter was remanded by the Board in May 2017 for a Board hearing. The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017. A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a back disorder; service connection for sciatica of the bilateral lower extremities; an initial rating in excess of 10 percent for IBS; an initial rating in excess of 30 percent for a psychiatric disability prior to August 23, 2011 and in excess of 70 percent thereafter; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 1994 decision, the RO denied a claim for service connection for a back disorder.

2. Evidence associated with the record since the February 1994 denial of the claim for service connection for a back disorder includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The February 1994 decision in which the RO denied the claim for service connection for a back disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. The additional evidence presented since the February 1994 decision is new and material, and the claim for service connection for a back disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2017). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his petition to reopen his claim of entitlement to service connection for a back disorder.

With respect to the reopened claim, the Board has determined that further development of the record is warranted. Accordingly, that matter is addressed in the remand that follows the order section of this decision.

II. New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance. Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2017). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In a February 1994 rating decision, the RO denied service connection because the Veteran's muscle back strain was acute and transitory with no permanent residuals and no current diagnosis for a back disability. The Veteran did not appeal that decision nor submit new and material evidence within one year. The rating decision is thus final based on the evidence then of record. See 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2017).

Evidence of record at the time of the February 1994 decision includes service treatment records (STRs) and a November 1993 VA examination. Those records and VA examination do not indicate a present back disability. 

Evidence submitted after the February 1994 decision includes 1) a diagnosis of a back disorder of degenerative disk disease of the lumbar spine and lumbar strain in a June 2010 VA spine examination; 2) a December 2014 medical opinion relating the Veteran's diagnosis to service from Dr. P.J.Y.; and 3) testimony by the Veteran of an in-service injury. The diagnosis of a back disorder demonstrates a present disability. The medical opinion from Dr. P.J.Y. indicates that the Veteran's back disorder may be related to the Veteran's service in Southwest Asia. The Veteran's statements demonstrate an in-service injury or event. 

Upon review of the evidence submitted since the February 1994 denial, the Board finds that new and material evidence has been presented. This evidence is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a present disability, an in-service injury, and a causal relationship between the present disability and service. See 38 C.F.R. § 3.303(a) (2017); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant as it was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a) (2017). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder; the claim is granted to this extent only. 

REMAND

I. Back Disorder

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion may be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one. Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; thus, the conclusion must be supported by evidence. In order for the Board to rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence; the Board should ensure any such findings are well supported by the facts and data and reflect that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis. Jones v. Shinseki, 23 Vet. App. 382 (2010).

In the June 2010 VA examination, the examiner diagnosed the Veteran with degenerative disk disease of the lumbar spine and lumbar strain. The examiner stated he would have to resort to mere speculation to opine if degenerative disk disease of the lumbar spine was caused by or the result of active duty, to include his in-service muscle strain. No further rationale was made. The Board finds that the opinion "without resort to speculation" regarding the Veteran's back disorder is not adequate because the examiner did not offer a sufficient explanation for such an opinion. The examiner also failed to adequately consider the Veteran's contentions that he has experienced problems with his back since his initial in-service treatment visits. Further, the Board cannot rely solely on the December 2014 private opinion, as Dr. P.J.Y. did not offer an adequate rationale for the positive nexus opinion. Therefore, a remand is required to obtain an adequate medical opinion that fully addresses all evidence of record.

II. Sciatica of the Bilateral Lower Extremities

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; establishes that the Veteran experienced an event, injury, or disease in service; and indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability." 38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

At the August 2017 Board hearing, the Veteran asserted that his symptoms of sciatica of the bilateral lower extremities are persistent and re-occurring. The Veteran contends that his sciatica is secondary to his claimed back disorder, which is herein remanded. Further, the December 2014 medical opinion from Dr. P.J.Y. stated that the Veteran's sciatica of the bilateral lower extremities is related to the back disorder, which Dr. P.J.Y. also opined is related to service. Therefore, a VA examination addressing the nature and etiology of the Veteran's sciatica of the bilateral lower extremities must be conducted.  

III. Increased Rating: IBS

With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, when a veteran asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate. VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. app. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Here, the Veteran has asserted an increase in the severity of his IBS since the last VA examination, which was conducted in August 2015. The Veteran stated at the August 2017 Board hearing that he experiences alternating constipation and diarrhea and as result was prescribed medication. Accordingly, an additional VA examination must be conducted.

IV. Increased Rating: PTSD

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017). 

Here, the Veteran's last VA examination for PTSD was in August 2015. Since that time, the Veteran was hospitalized for treatment of PTSD from January 2016 to March 2016. Also, during the August 2017 Board hearing, the Veteran stated that he now experiences the symptom of hallucinations, which had not been documented in prior treatment records or the prior VA examinations. As a result, a new VA examination must be conducted to reflect the current state of the Veteran's PTSD. 

V. Entitlement to TDIU

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issues of entitlement to service connection for a back disorder, service connection for sciatica of the bilateral lower extremities, increased rating for IBS, and increased ratings for PTSD, which are being remanded for further adjudication. Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). The service connection claims and increased rating claims must be addressed by the AOJ before the Board renders a decision on the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his back disorder and sciatica of the lower right and left extremities. The entire claims file must be made available to and reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the back disorder was caused or aggravated by the Veteran's military service. The examiner must discuss the December 2014 private opinion, as well as the Veteran's contentions regarding ongoing symptomatology, in the context of any negative opinion.

The examiner must also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the sciatica of the lower right and left extremity was caused or aggravated by the Veteran's military service.

The examiner must further provide an opinion as to whether it is at least as likely as not that the Veteran's sciatica of the lower extremities has been caused by, or aggravated by, his claimed back disorder. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected IBS. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaire. 

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaire. 

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


